Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 13, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141745                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman
                                                                                                       Diane M. Hathaway
            Plaintiff-Appellee,                                                                            Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  v                                                                 SC: 141745                                        Justices
                                                                    COA: 298839
                                                                    Wayne CC: 09-018198-01-FJ
  LIONEL ERIC TURNER,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the August 4, 2010 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Wayne Circuit Court for further
  proceedings consistent with MCR 6.310(C).

          Although the plea agreement negotiated between the prosecutor and defendant was
  not predicated upon a statement by the Court that it would sentence defendant to a
  specified term or within a specified range, see People v Cobbs, 443 Mich 276 (1993), the
  circuit court gratuitously “promised” that it would sentence defendant to “the low-end of
  the guidelines” range if defendant “entered into” the plea. After acknowledging and
  accepting the circuit court’s promise, defendant entered guilty pleas to kidnapping,
  carjacking, armed robbery, five counts of first-degree criminal sexual conduct, second-
  degree criminal sexual conduct, and felony firearm. However, at sentencing, the circuit
  court imposed a sentence at the high end of the sentencing guidelines range.

         Because of the unique facts of this case, we REMAND this case to the Wayne
  Circuit Court for further proceedings consistent with MCR 6.310(C).

        We do not retain jurisdiction.

        MARILYN KELLY, J. (concurring in result).

        I concur in the result of the Court’s order. I would explicitly vacate defendant’s
  sentence and direct the trial court to sentence defendant at the low end of the guidelines
  range pursuant to its “promise” or provide defendant the opportunity to withdraw his
  plea.



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 13, 2011                        _________________________________________
           d0510                                                               Clerk